       Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 1 of 25




                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

ERIK KAHN,

         Plaintiff,

v.                                                                                    No. 15-cv-1151 MV/SMV

CHRIS BARELA, BOARD OF COUNTY
COMMISSIONERS OF DOÑA ANA COUNTY,
ARAMARK CORPORATION,
BILL STICKLES, and DAVID BEAM,

         Defendants.1

                              MAGISTRATE JUDGE’S
                PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

         THIS MATTER is before me on Defendants Beam and Stickles’s Rule 12(b)(1)

and 12(b)(6) Motion to Dismiss, filed on July 1, 2020. [Doc. 112]. Plaintiff’s response was

docketed on July 20, 2020. [Doc. 115].2 Defendants filed no reply, and the time for doing so has

passed. The Honorable Martha Vázquez, United States District Judge, referred this matter to me

for analysis and a recommended disposition. [Doc. 13]. Having considered the parties’

submissions, the record, and the relevant law, and being otherwise fully advised in the premises, I

find that Defendants have failed to show that the claims against them must be dismissed. Therefore,

I recommend that the presiding judge deny the Motion and allow the claims against Defendants to

proceed. I do so for three reasons. First, Defendants Beam and Stickles, in their roles as chaplains


1
  This caption reflects the Defendants listed in the Third Amended Complaint, except that Plaintiff has also substituted
Defendant David Beam for the John Doe Defendant. [Docs. 100, 109].
2
  Under the prison mailbox rule, I find that Plaintiff’s response was timely filed on July 14, 2020, when he deposited
it with the institution’s first-class mail system. [Doc. 115] at 31–32. See Houston v. Lack, 487 U.S. 266 (1988).
      Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 2 of 25




at the Doña Ana County Detention Center (“DACDC”), are state actors for purposes of § 1983,

and thus the Rule 12(b)(1) portion of the motion should be denied. See West v. Atkins, 487

U.S. 42, 55–56 (1988); Makin v. Colo. Dep’t of Corrs., 183 F.3d 1205, 1209 (10th Cir. 1999);

Ralston v. Cannon, 884 F.3d 1060, 1065, n.5 (10th Cir. 2018). Second, Defendants have not

persuaded me that Plaintiff has failed to allege sufficient facts to make his claim for relief plausible,

and therefore the Rule 12(b)(6) portion of the motion should be denied. See Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). Finally, portions of the Rule 12(b)(6) argument should be construed as a

Rule 56 motion for summary judgment. See Fed. R. Civ. P. 56. These should be denied as

premature because Plaintiff has not had the opportunity for discovery through a Martinez Report.

See id.; Martinez v. Aaron, 570 F.2d 317, 319–20 (10th Cir. 1978) (affirming the propriety and

necessity of such reports).

                                             Background

        Plaintiff filed his Third Amended Complaint (“Complaint”) pro se on May 1, 2020.

[Doc. 100]. He seeks damages for violations of his constitutional rights while detained at DACDC

over the course of four years. He brings these claims under 42 U.S.C. § 1983 against multiple

defendants, two of whom are Defendants Beam and Stickles. Id. In their Motion to Dismiss,

Defendants claim that the Complaint must be dismissed for lack of subject-matter jurisdiction

under Rule 12(b)(1) because, as chaplains operating under a private contract, they do not act “under

color of state law” for purposes of claims arising under § 1983. [Doc. 112] at 2. Defendants also

contend that Plaintiff’s Complaint fails to state a claim under Rule 12(b)(6) because Plaintiff fails

to allege the facts necessary to support his claim under § 1983. Id. at 2–3.

        As to Defendants Beam and Stickles, Plaintiff’s Complaint asserts violations of his

rights (1) to freely exercise his religious beliefs as a Muslim, (2) to be free from the governmental



                                                   2
      Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 3 of 25




establishment of the Christian religion, and (3) to enjoy the equal protection of the law. See

[Doc. 100]. Plaintiff supports these claims with twelve pages of factual allegations. Id. at 3, 14–

19, 23–27. Regarding the Religious Exercise claim, Plaintiff alleges that Beam and Stickles either

denied or failed to assist him with his requests for a prayer rug, calendar, clock, and a religious

meal accommodation. Id. at 14, ¶¶ 90–93. Plaintiff further alleges that after years of asking,

Stickles told him that he could have a dietary accommodation during Ramadan. Id. at 14, ¶¶ 90–

101. Plaintiff signed up for the special meals but received ham, which Muslims are not permitted

to eat. Id.

        Regarding his claims under the Establishment and Equal Protection Clauses, Plaintiff’s

Complaint alleges that Defendants recruited only Christian volunteers and approved 45 such

volunteers but only one Muslim volunteer. Id. at 15, ¶¶ 102–03, 105. As a result, Christian

volunteers were made available to Christian inmates over 200 times, while Plaintiff was able to

meet with the Muslim volunteer only five times. Id. at 16, ¶ 106. During one of those visits Plaintiff

was handcuffed, whereas Christian inmates were never handcuffed for meetings with Christian

volunteers. Id. at ¶ 107. Plaintiff alleges that the employee who cuffed him said the order to do so

came “from the top.” Id.

        Plaintiff further alleges that Defendants maintained a religious library that contained only

Christian literature and that they refused to keep non-Christian texts in the library. Id. at ¶¶ 108–

09. As a result, Plaintiff had to ask his family to purchase a Quran for him. Id. He further alleges

that Christian inmates got movie nights at “the Chapel,” with nothing similar offered for Muslims.

Id. at 18, ¶ 122. Additionally, Christian volunteers were permitted to roam the facility without

officer escorts, enter the inmates’ living quarters, and preach while authorities forced inmates to

pay attention. Id. at 16–17, ¶¶ 112–14. Similar access was not granted to the sole Muslim volunteer.



                                                  3
      Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 4 of 25




Id. Plaintiff alleges that Christian inmates were routinely permitted to hold nightly prayer circles

and completely disregard lock-down orders; Muslim inmates were never given such privileges. Id.

at ¶ 123. Finally, Plaintiff alleges that Defendants Beam and Stickles provided religious Christmas

cards free of charge but offered no religiously neutral options. Id. at ¶ 124.

                     Standard for Motions to Dismiss Under Rule 12(b)(1)

        “Federal courts are courts of limited jurisdiction; they are empowered to hear only those

cases authorized and defined in the Constitution which have been entrusted to them under a

jurisdictional grant by Congress.” Henry v. Off. of Thrift Supervision, 43 F.3d 507, 511 (10th Cir.

1994) (citations omitted). A plaintiff generally bears the burden of demonstrating the court’s

jurisdiction to hear his or her claims. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 104

(1998) (“[T]he party invoking federal jurisdiction bears the burden of establishing its existence.”).

Rule 12(b)(1) allows a party to raise the defense of the court’s “lack of subject-matter jurisdiction”

by motion. Fed. R. Civ. P. 12(b)(1).

       The Tenth Circuit has held that motions to dismiss for lack of subject-matter jurisdiction

“generally take one of two forms: (1) a facial attack on the sufficiency of the complaint’s

allegations as to subject matter jurisdiction; or (2) a challenge to the actual facts upon which subject

matter jurisdiction is based.” Ruiz v. McDonnell, 299 F .3d 1173, 1180 (10th Cir. 2002).

       When reviewing a factual attack on subject matter jurisdiction, a district court may
       not presume the truthfulness of the complaint’s factual allegations. A court has wide
       discretion to allow affidavits, other documents, and a limited evidentiary hearing to
       resolve disputed jurisdictional facts under Rule 12(b)(1). In such instances, a
       court’s reference to evidence outside the pleadings does not convert the motion to
       a Rule 56 motion.

Holt v. United States, 46 F.3d 1000, 1003 (10th Cir. 1995) (internal citations omitted). As

the United States Court of Appeals for the Fifth Circuit has stated:




                                                   4
      Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 5 of 25




        [T]he trial court may proceed as it never could under 12(b)(6) or Fed. R. Civ. P. 56.
        Because at issue in a factual 12(b)(1) motion is the trial court’s jurisdiction[—]its
        very power to hear the case[—]there is substantial authority that the trial court is
        free to weigh the evidence and satisfy itself as to the existence of its power to hear
        the case. In short, no presumptive truthfulness attaches to plaintiff’s allegations,
        and the existence of disputed material facts will not preclude the trial court from
        evaluating for itself the merits of jurisdictional claims.

Williamson v. Tucker, 645 F.2d 404, 412–13 (5th Cir. 1981) (quoting Mortensen v. First Fed. Sav.

& Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977)). When making a Rule 12(b)(1) motion, a party

may go beyond the allegations in the complaint to challenge the facts upon which jurisdiction

depends and may do so by relying on affidavits or other evidence properly before the court. See

New Mexicans for Bill Richardson v. Gonzales, 64 F.3d 1495, 1499 (10th Cir. 1995); Holt, 46 F.3d

at 1003. In those instances, a court’s reference to evidence outside the pleadings does not

necessarily convert the motion to a Rule 56 motion for summary judgment. See Holt, 46 F.3d

at 1003 (citing Wheeler v. Hurdman, 825 F.2d 257, 259 n.5 (10th Cir. 1987)).

                              Standard to State Claim Under § 1983

        Section 1983 of Title 42 of the United States Code provides that anyone “who, under color

of [state law] . . . subjects, or causes to be subjected, any . . . person within the jurisdiction [of the

United States] to the deprivation of any rights, privileges, or immunities secured by the

Constitution and laws, shall be liable to the party injured in an action at law.” 42 U.S.C. § 1983.

Section 1983 creates only the right of action; it does not create any substantive rights; substantive

rights must come from the Constitution or federal statute. See Spielman v. Hildebrand, 873

F.2d 1377, 1386 (10th Cir. 1989). Rather, § 1983 authorizes an injured person to assert a claim for

relief against a person who, acting under color of state law, violated the claimant’s federally

protected rights.




                                                    5
      Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 6 of 25




        To state a claim upon which relief can be granted under § 1983, a plaintiff must allege:

“(1) a violation of rights protected by the federal Constitution or created by federal statute or

regulation, (2) proximately caused (3) by the conduct of a ‘person’ (4) who acted under color of

[state law].” Summum v. City of Ogden, 297 F.3d 995, 1000 (10th Cir. 2002); see also West, 487

U.S. at 48. “The ‘under color of state law’ requirement is ‘a jurisdictional requisite for a § 1983

action.’” Jojola v. Chavez, 55 F.3d 488, 492 (10th Cir. 1995) (quoting Polk County v. Dodson, 454

U.S. 312, 315 (1981)). Therefore, it is appropriate to assess the “under color of state law”

requirement when ruling on a Rule 12(b)(1) motion to dismiss for lack of subject-matter

jurisdiction.

                Standard Governing Claims Against Private Actors Under § 1983

        The U.S. Supreme Court has clarified that the “under color of state law” requirement for a

§ 1983 claim and the standard for “state action,” as required in a Fourteenth Amendment claim,

are identical. Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 929 (1982). Thus, the two terms

are used interchangeably. See id. The Tenth Circuit has outlined its approach to the question of

state action in § 1983 claims: (1) the public function test, (2) the nexus test, (3) the symbiotic

relationship test, and (4) the joint action test.

        The [Supreme] Court has taken a flexible approach to the state action doctrine,
        applying a variety of tests to the facts of each case. In some instances, the Court has
        considered “whether there is a sufficiently close nexus between the State and the
        challenged action of the regulated entity so that the action of the latter may be fairly
        treated as that of the State itself.” The Court has also inquired whether the state has
        “so far insinuated itself into a position of interdependence” with the private party
        that there is a “symbiotic relationship”3 between them. In addition, the Court has
        held that if a private party is a “willful participant in joint activity with the State or
        its agents,” then state action is present. Finally, the Court has ruled that a private

3
  Though the Tenth Circuit rightly points to Burton v. Wilmington Parking Authority, 365 U.S. 715 (1961), where the
Supreme Court used the “symbiotic relationship” test, it is worth noting that the Supreme Court has not relied upon
this test again to support a finding of state action. See Ivan E. Bodensteiner & Rosalie Berger Levinson, State and
Local Government Civil Rights Liability, § 1:4. Defendants—Private individuals and state action requirement, ¶ 11
(updated July 2020).

                                                        6
       Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 7 of 25




         entity that exercises “powers traditionally exclusively reserved to the State” is
         engaged in state action.
                 Under each of these four tests, “the conduct allegedly causing the
         deprivation of a federal right” must be “fairly attributable to the State.” In order to
         establish state action, a plaintiff must demonstrate that the alleged deprivation of
         constitutional rights was “caused by the exercise of some right or privilege created
         by the State or by a rule of conduct imposed by the State or by a person for whom
         the State is responsible.”
Johnson v. Rodrigues, 293 F.3d 1196, 1202–03 (10th Cir. 2002) (quoting Gallagher v. “Neil

Young Freedom Concert”, 49 F.3d 1442, 1447 (10th Cir. 1995) (citations omitted).4 Therefore,

“the only proper defendants in a Section 1983 claim are those who ‘represent [the state] in some

capacity, whether they act in accordance with their authority or misuse it.’” Gallagher, 49 F.3d

at 1447 (quoting Nat’l Collegiate Athletic Ass’n v. Tarkanian, 488 U.S. 179, 191 (1988)).5

    1. Medical Personnel

         In West, the Supreme Court found that a private doctor who contracted with a state prison

to provide medical services to inmates was vulnerable to suit under § 1983 as a state actor because

the state had delegated its constitutional duty to provide medical services to him. 487 U.S. at 55–

56. (“The State bore an affirmative obligation to provide adequate medical care to West [an

inmate];6 the State delegated that function to respondent Atkins; and respondent voluntarily

assumed that obligation by contract.” Id. at 56.) Since the Supreme Court’s nearly unanimous7

decision in West in 1988, numerous Courts of Appeals have continued to follow the precedent in

the context of medical staff providing services for inmates. See Harrison v. Ash, 539 F.3d 510, 521




4
  The court in Johnson proceeded to find no state action when examining the role of a private adoption agency.
293 F.3d at 1208.
5
  Defendants point to Jojola v. Chavez, 55 F.3d 488 (10th Cir. 1995). In Jojola, the court affirmed the district court’s
dismissal for failure to state a claim because the actions of a school custodian, who was an employee of the public
school, could not be found to be “under color of law” where he molested a student. Id. at 494. Since the facts in Jojola
are not very analogous to this case, there is no need to quote it further.
6
  The Court also noted that West was not free to leave the confines of the prison to find his own doctor, even if he had
wanted to. West, 487 U.S. at 44.
7
  Justice Scalia authored a concurring opinion.

                                                           7
      Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 8 of 25




(6th Cir. 2008); Belbachir v. Cnty. of McHenry, 726 F.3d 975, 978 (7th Cir. 2013); Craig v. Floyd

Cnty., Ga., 643 F.3d 1306, 1310 (11th Cir. 2011).8

        Some circuits have gone a step further and found medical providers to be state actors, even

absent a contractual relationship with the state, when they assumed the state’s constitutional duty

by providing medical care to prisoners. See Conner v. Donnelly, 42 F.3d 220, 225–26 (4th Cir.

1994); Carl v. Muskegon Cnty., 763 F.3d 592, 595–98 (6th Cir. 2014) (applying same standard for

pretrial detainees and stating “[a] state may not escape § 1983 liability by contracting out or

delegating its obligation to provide medical care to inmates”) (quoting West, 487 U.S. at 56).9

Additionally, in this context, private physicians treating inmates are expected to use their own

clinical judgment to perform their duties, but this fact does not change the analysis. See Jensen v.

Lane Cnty., 222 F.3d 570, 575 (9th Cir. 2000).

    2. Chaplains and Religious Organizations

        “Even though they are incarcerated, prisoners retain fundamental constitutional rights.

These rights include the reasonable opportunity to pursue one’s religion as guaranteed by the free

exercise clause of the First Amendment.” Makin, 183 F.3d at 1209 (10th Cir. 1999) (citing Turner

v. Safley, 482 U.S. 78, 84 (1987); O’Lone v. Shabazz, 482 U.S. 342, 348 (1987); Mosier v.

Maynard, 937 F.2d 1521, 1525 (10th Cir. 1991)). What constitutes a “reasonable opportunity” is

determined in reference to legitimate penological objectives. Gallagher v. Shelton, 587

F.3d 1063, 1069 (10th Cir. 2009). The Tenth Circuit and its sister circuits have reviewed § 1983




8
  For further reference, see Johnson v. Karnes, 398 F.3d 868, 876 (6th Cir. 2005); Rodriguez v. Plymouth Ambulance
Serv., 577 F.3d 816, 827–28, 831–32 (7th Cir. 2009); Farrow v. West, 320 F.3d 1235, 1239 n.3 (11th Cir. 2003);
Dolihite v. Maughon By and Through Videon, 74 F.3d 1027, 1044 (11th Cir. 1996); Leeks v. Cunningham, 997 F.2d
1330, 1333 n.3 (11th Cir. 1993).
9
  See also Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 670–73 (7th Cir. 2012) (applying same standard and
analysis to pretrial detainees).

                                                        8
       Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 9 of 25




claims against prison chaplains,10 but most have not directly ruled on whether prison chaplains,

employed as private contractors, are vulnerable to suit under § 1983. See, e.g., id.

         The Tenth Circuit has not ruled on whether prison chaplains are immune from suit under

§ 1983, but it also has not dismissed such a case under Rule 12(b)(1) based on what entity

employed the chaplain. See id.; Ralston, 884 F.3d at 1065, n.5. In Gallagher v. Shelton, the court

found that the plaintiff failed to state a claim against the chaplain when he alleged that his religious

meal accommodation was not approved in a timely fashion. 587 F.3d at 1071. By contrast, in

Ralston, the court inferred that the alleged outright denial of the plaintiff’s request for a religious

meal accommodation did state a claim for relief. 884 F.3d at 1065, n.5. Neither case contained any

mention of the employment relationship between the prison chaplain and the state.11 Based on this

absence of any mention of an employment relationship, I infer that such facts are not material.

         The Sixth Circuit has directly held that private prison chaplains are state actors, even when

simply volunteering. Phelps v. Dunn, 965 F.2d 93, 102 (6th Cir. 1992). In Phelps, the volunteer

chaplain accessed the prison more like an employee than a visitor and agreed to abide by prison

policies and regulations—which included the policy to explicitly follow the Constitution and

guarantee all inmates the right to practice their religion. Id. As such, he was prohibited from

denying inmates access to religious services based on his own personal beliefs. Id. Therefore, the

court held, when he was acting outside of his pastoral role, he was a state actor. Id.




10
   Although this case involves a county detention center, not a prison, and Plaintiff was a pretrial detainee at all times
relevant to his Complaint, I employ the term “prison chaplain(s)” for simplicity and convenience throughout these
Proposed Findings and Recommended Disposition.
11
   In Gallagher v. Shelton, the only phrase even remotely related to the chaplain’s employment relationship is that he
was referred to as the “[Norton Correctional Facility] Chaplain.” See 587 F.3d at 1066. Similarly, in Ralston, the
defendant chaplain “served as the Program Director and Chaplain for Denver Sheriff's Department.” 884 F.3d at 1063.
His “job responsibilities involve[d] ‘coordinating, directing and monitoring the religious activities and services of
inmates of all faiths represented by the inmate population,’ which include[d] special diet requests.” Id. None of these
descriptors definitively indicate the employment relationship between the chaplains and the correctional facilities.

                                                            9
        Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 10 of 25




           Defendants point to decisions from the Eighth and Ninth Circuits as supporting their

position. See [Doc. 112] at 10, ¶ 9–10 (citing Montano v. Hedgepeth, 120 F.3d 844, 849–51 (8th

Cir. 1997) and Florer v. Congregation Pidyon Shevuyim, N.A., 639 F.3d 916, 925–26 (9th Cir.

2011), cert. denied, 132 S. Ct. 1000 (2012)). In Montano, the court found that a full-time state

employee prison chaplain was not a state actor when engaging in inherently ecclesiastical

functions. 120 F.3d at 849–51. Thus, when the chaplain excommunicated an inmate for violation

of church law, he was not acting under color of state law. Id. Similarly, in Florer, the state

contracted with a private Jewish religious organization to provide Jewish religious services to

prisoners. 639 F.3d at 919. Florer, the inmate, alleged that he was deprived of his religious freedom

by the defendants’12 refusal to provide him with a Torah, a Jewish calendar, and a rabbi visit

because the defendants determined he was not Jewish. Id. at 922–23. The Ninth Circuit found that

to the extent that the defendants “refused to provide religious materials or services to Florer and

refused to recognize him as Jewish, such determinations were ecclesiastical, not public, functions.”

Id. at 925–26. Although Defendants rely on these cases, both simply held that prison chaplains are

not state actors when they are performing ecclesiastical functions, as opposed to performing any

other duties typical of prison chaplains. Thus, the Eighth and Ninth Circuits’ decisions in Montano

and Florer are entirely consistent with the Sixth Circuit’s decision in Phelps, where a volunteer

prison chaplain was a state actor for purposes of § 1983. See 965 F.2d at 102.

           Defendants urge reliance on an unpublished case from the U.S. District Court for the

District of South Carolina. See [Doc. 112] at 9–10, ¶ 8 (citing and extensively explaining

circumstances of Walker v. Morse, No. 18-3186, 2019 WL 6120459, at *4, 2019 U.S. Dist. LEXIS

200432 (D.S.C. Oct. 23, 2019)). In Walker, the court’s analysis of whether privately employed



12
     The Jewish religious organization, its outreach program, and a rabbi were all defendants in the action.

                                                            10
      Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 11 of 25




prison chaplains can be state actors for purposes of § 1983 is conclusory and unpersuasive. In its

entirety, it reads, “As an employee of a private ministry, Chaplain Morse is not a ‘state actor’

acting under color of state law so as to subject him to suit in a § 1983 action.” Id. (citing McGlothlin

v. Murray, 993 F. Supp. 389 (W.D. Va. 1997), aff’d 151 F.3d 1029 (4th Cir. 1998) (unpublished);

Lee v. Johnson, No. 10-247, 2010 WL 3664060, at * 3 (W.D. Va. Sept. 17, 2010)).13

         In McGlothlin, the district court held that a privately employed prison chaplain was not

performing a governmental function and therefore was not a state actor, especially when his

employer was not under contract with the state but was providing free services. See 993 F. Supp.

at 398, 408–09.14 On appeal, the Fourth Circuit affirmed “on the reasoning of the district court” in

its unpublished opinion. McGlothlin v. Murray, 151 F.3d 1029, 1029 (4th Cir. 1998)

(unpublished). However, a later disposition in Lee declined to follow McGlothlin and instead gave

the prisoner the “benefit of the doubt” on the state actor issue, although it “remain[ed] skeptical”

that the chaplain could be liable under § 1983, and dismissed the case on other grounds. Lee v.

Johnson, 793 F. Supp. 2d 798, 801–02 (W.D. Va. 2011).

     3. State Action in Other Prison Contexts

         Beyond ruling on the narrow issue of chaplains as state actors, federal courts have

interpreted West and other Supreme Court precedent to strongly imply that private prison

companies are state actors for the purposes of § 1983 claims. See, e.g., Giron v. Corr. Corp. of


13
   The only support the court provided for its legal conclusion was the reference to three cases—one published district
court case, one unpublished Fourth Circuit opinion affirming the published lower court decision, and one unpublished
district court case. See Walker, 2019 WL 6120459, at *4. Additionally, the court in Walker described Lee as “[f]inding
that [a] privately employed chaplain providing chaplaincy services at [a] state prison [was] not a state actor for
purposes of a § 1983 claim.” Id. However, such is not an accurate description of the findings. In Lee, the court
dismissed the claims against the chaplain “[b]ecause Lee fail[ed] to forecast evidence on which he could prove that
[the chaplain] acted under state law so as to be subject to suit under § 1983.” 2010 WL 3664060, at * 3. Failing to
allege facts that a chaplain is a state actor is different from an affirmative finding that a prison chaplain cannot be a
state actor for purposes of § 1983.
14
   The court placed a lot of weight on the organization’s “volunteer” status in its reasoning, including a discussion of
public policy considerations if all volunteer groups can become state actors. 993 F. Supp. at 409.

                                                          11
      Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 12 of 25




Am., 14 F. Supp. 2d 1245 (D.N.M. 1998). In Giron, the court “conclude[d] that the government

function doctrine applies in New Mexico when the state delegates the running of a prison to a

private contractor.” Id. at 1250. The court found a private corrections officer vulnerable to suit

under § 1983 when he used the power delegated to him by the state to deprive the plaintiff of her

constitutionally protected rights. Id. Beyond the Tenth Circuit, the Fifth Circuit joined the Sixth

Circuit in finding § 1983 liability when private prisons or private prison employees violate the

constitutional rights of inmates. Rosborough v. Mgmt. & Training Corp., 350 F.3d 459, 460–61

(5th Cir. 2003) (citing Skelton v. Pri–Cor, Inc., 963 F.2d 100, 102 (6th Cir. 1991)). The same

analysis and conclusion extended to a private entity overseeing rehabilitation of prison inmates.

Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351–52 (6th Cir. 2001); Ams. United for

Separation of Church and State v. Prison Fellowship Ministries, Inc., 509 F.3d 406, 422–23 (8th

Cir. 2007).15

                                                      Analysis

         In this case, Defendants Beam and Stickles claim that they are not state actors, or were

never “acting under color of state law,” for purposes of § 1983, because they are not employees of

DACDC but work for a private non-profit called Good News Jail and Prison Ministry. [Doc. 112]

at 2, ¶ 2. I am not persuaded. In West, the Supreme Court held that when a state delegates portions

of its constitutional duties to private actors, those private entities become vulnerable to suit under

§ 1983. 487 U.S. at 55–56. The contractual relationship, or lack thereof, does not affect the


15
  By contrast, Courts of Appeals have found no state action, regardless of contractual relationship with a private party,
where the complaint alleged a deprivation arising out of employment-related decisions. See, e.g., Cunningham v.
Southlake Ctr. for Mental Health, Inc., 924 F.2d 106, 107–08 (7th Cir. 1991) (finding no state action where contractor
discharged employee). See also Cornish v. Corr. Servs. Corp., 402 F.3d 545, 550–51 (5th Cir. 2005); George v.
Pacific-CSC Work Furlough, 91 F.3d 1227, 1231–1232 (9th Cir. 1996). Similarly, a claim arising out of § 1983 was
not available in the context of a private prison facility contracting with Immigration and Customs Enforcement (ICE)
because § 1983 suits are not available generally against federal actors. Doe v. United States, 831 F.3d 309, 314–17
(5th Cir. 2016). Moreover, state action is more limited in under Bivens than § 1983. Holly v. Scott, 434 F.3d 287, 292–
94 (4th Cir. 2006).

                                                          12
     Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 13 of 25




outcome of the state-actor analysis because the “state may not escape § 1983 liability by

contracting out or delegating its obligation to provide medical care to inmates.” Id. at 56; see also

Phelps, 965 F.2d at 102. In West and its most direct progeny, the constitutional duty that had been

delegated was the duty to provide adequate medical care to inmates in its custody. See 487 U.S.

at 55–56. However, the same reasoning has been applied more broadly where the state delegates

the operation of correctional and rehabilitation facilities to private actors, and its constitutional

obligations follow. See Giron, 14 F. Supp. at 1245 (finding private prison officer vulnerable to suit

under § 1983 for violation of inmate’s constitutional right to bodily integrity); see also

Rosborough, 350 F.3d at 460–61; Skelton, 963 F.2d at 102; Flint, 270 F.3d at 351–52; Ams. United

for Separation of Church and State, 509 F.3d at 422–23.

       Just as the state may choose to delegate its constitutional duty to provide medical care, it

may also choose to delegate its duties regarding religious exercise. The Tenth Circuit has explicitly

stated that prisoners maintain fundamental constitutional rights, including the right to freely

exercise their religious beliefs. See Makin, 183 F.3d at 1209. It follows that inmates also retain the

fundamental constitutional rights to be free from government establishment of religion and to

enjoy equal protection under the law. See U.S. Const. amends. I, XIV. In West, the state delegated

its constitutional duty to provide adequate medical care to a physician through a contract. 487 U.S.

at 55–56. The state may choose to delegate other constitutional duties as well, see, e.g., Giron, 14

F. Supp. at 1245, including its constitutional duty to provide inmates with a “reasonable

opportunity,” as determined in reference to legitimate penological objectives, to practice their

religious beliefs, see Gallagher v. Shelton, 587 F.3d at 1069; Makin, 183 F.3d at 1209. Where a

county jail provides chaplaincy services to inmates—either directly or indirectly through a

religious organization—the state delegates its constitutional duties regarding freedom of religion



                                                 13
      Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 14 of 25




to the prison chaplain. See infra Standard Governing Claims Against Private Actors Under § 1983

(recounting multiple cases holding that the contractual relationship between the parties is not

determinative).16 In this sense, prison chaplains are very much like prison doctors, whether state

employees or private contractors, because the state has delegated its duties—to provide adequate

medical care and to provide a reasonable opportunity to practice religion—to a private entity, see

West, 487 U.S. at 56, and therefore both can fairly be said to “represent the state” as required for

a § 1983 claim, Gallagher, 49 F.3d at 1447.

         Further, Tenth Circuit case law suggests that it would join the Sixth Circuit in finding that

prison chaplains are state actors for the purposes of § 1983, regardless of any employment

relationship with the state, or lack thereof. In Gallagher v. Shelton and Ralston, the allegations in

the complaints were similar to, but less extreme than, the allegations in this case. See 587 F.3d

at 1066; 884 F.3d at 1065, n.5.17 Yet, the court made no mention of the chaplains’ employment

relationships and gave no indication that there was a question as to the chaplains being state actors.

See 587 F.3d at 1071; 884 F.3d at 1065, n.5. Therefore, as noted above, I infer that such facts are

not material, just as the contractual relationship in West was not material, see 487 U.S. at 56. For

purposes of § 1983, like the doctor in West was a state actor, in this case, Defendants Beam and

Stickles are state actors, in their roles as chaplains.18

         Accordingly, no jurisdictional bar exists in this case. As discussed above, prison chaplains

are state actors for purposes of § 1983 and thus subject-matter jurisdiction has been established.


16
   Following West, Courts of Appeals have applied the same analysis to pretrial detainees and postconviction inmates
when evaluating § 1983 claims. See Carl, 763 F.3d at 595–98; Rice, 675 F.3d at 670–73. Therefore, I see no need to
distinguish between the two for purposes of this analysis.
17
   In Ralston, the court noted that it was “reasonable to infer” that the chaplain’s outright denial of the plaintiff’s
request for religiously accommodated meals “substantially burdened his sincerely-held religious beliefs,” as opposed
to the chaplain’s untimely approval in Gallagher v. Shelton, which did not quite rise to the level of substantial burden.
884 F.3d at 1065, n.5.
18
    Moreover, despite Defendants’ arguments, they admit that they “provided” “public functions” at DACDC,
[Doc. 112] at 15, ¶ 15, thereby satisfying one of the state actor tests, see Johnson, 293 F.3d at 1202–03.

                                                          14
     Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 15 of 25




To the extent Defendants argue that they are entitled to dismissal under Rule 12(b)(1) because they

did not have control over the circumstances of which Plaintiff complains, such arguments are

rejected. Defendants have failed to show that such control is required for subject-matter

jurisdiction. Whether Defendants had control over the circumstances of which Plaintiff complains

goes to questions of personal involvement and causation. See Dodds v. Richardson, 614 F.3d 1185,

1194–97 (10th Cir. 2010). As such, the issue of control is properly analyzed under a Rule 12(b)(6)

motion to dismiss or a Rule 56 motion for summary judgment because it deals with questions of

fact that go to the merits of the § 1983 claim. See Franklin Sav. Corp. v. United States, 180 F.3d

1124, 1129 (10th Cir. 1999).

       Finally, Defendants argue in a single sentence that “[t]o the extent Plaintiff complains of

Christian inmates receiving ‘Bible Studies’ services directly from Beam and Stickles through

Good News, those actions are clearly ecclesiastical duties and not state actions, and thus they

cannot be the basis for any claim against Beam and Stickles.” [Doc. 112] at 11, ¶ 11. I agree that

actions within the course of ecclesiastical functions are outside the scope of § 1983. However, to

the extent that Defendants attempt to make any argument about their ecclesiastical duties, it is

underdeveloped, and I reject it. Plaintiff has not complained about the theological content of a

Bible study. He has alleged that Christian inmates received benefits that were unavailable to him

as a Muslim. Furthermore, even if Defendants had developed their argument for dismissal based

on their ecclesiastical functions, the ensuing inquiry would be fact-intensive and likely require a

Martinez Report to issue before a ruling could fairly be made. See Martinez, 570 F.2d at 319–20.

I now turn to the Rule 12(b)(6) portion of the Motion to Dismiss for failure to state a claim.




                                                15
     Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 16 of 25




                     Standard for Motions to Dismiss Under Rule 12(b)(6)

       To survive a Rule 12(b)(6) motion to dismiss, a complaint “must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S.

at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). With respect to a

Rule 12(b)(6) motion, plausibility means that the plaintiff must plead facts that allow “the court to

draw the reasonable inference that the defendant[s] [are] liable for the misconduct alleged.” Iqbal,

556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief will . . . be a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id. at 679. The factual allegations in the complaint against defendants “must be

enough to raise a right to relief above the speculative level.” Christy Sports, L.L.C. v. Deer Valley

Resort Co., 555 F.3d 1188, 1191 (10th Cir. 2009) (citation omitted); see also Ridge at Red Hawk,

L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (“[T]he mere metaphysical possibility

that some plaintiff could prove some set of facts in support of the pleaded claims is insufficient;

the complaint must give the court reason to believe that this plaintiff has a reasonable likelihood

of mustering factual support for these claims.”)

       The complaint must provide “more than labels and conclusions” or merely “a formulaic

recitation of the elements of a cause of action,” because “courts are not bound to accept as true a

legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555 (citation omitted).

Indeed, “a well-pleaded complaint may proceed even if it strikes a savvy judge that actual proof

of those facts is improbable.” Id. at 556. The court’s role when reviewing “a Rule 12(b)(6) motion

is not to weigh potential evidence that the parties might present at trial, but to assess whether the

plaintiff’s complaint alone is legally sufficient to state a claim for which relief may be granted.”

Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir. 1991). Furthermore, “the district court may not



                                                   16
     Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 17 of 25




look to . . . any . . . pleading outside the complaint itself, to refute facts specifically pled by a

plaintiff, or to resolve factual disputes.” Swoboda v. Dubach, 992 F.2d 286, 287 (10th Cir. 1993)

(citing Reed v. Dunham, 893 F.2d 285, 287 n.2 (10th Cir. 1990); Sampley v. Ruettgers, 704

F.2d 491, 493 n.3 (10th Cir. 1983)).

        Pro se pleadings are interpreted liberally, see Swoboda, 992 F.2d at 289, but must comply

with the basic requirements of the Federal Rules of Civil Procedure, see Yang v. Archuleta, 525

F.3d 925, 927 n.1 (10th Cir. 2008) (quoting Ogden v. San Juan Cnty., 32 F.3d 452, 455 (10th Cir.

1994)). Accordingly, notwithstanding the liberal construction provided to pro se filings, a pro se

plaintiff is not relieved of the burden of alleging sufficient facts upon which to base a recognized

legal claim. Jenkins v. Currier, 514 F.3d 1030, 1032 (10th Cir. 2008) (quoting Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991)). Finally, the moving party “bears the burden of proving the

basis for dismissal.” Clifford S. Fishman & Anne T. McKenna, Jones on Evidence, § 3:29.10.

Shifting burdens; motions to dismiss, ¶ 1 (7th ed.) (updated May 2020).

                                                 Analysis

        Defendants fail to establish that the claims against them must be dismissed for failure to

state a claim. Applying the proper standard to a Rule 12(b)(6) motion to dismiss, as outlined above,

a court “may not look to . . . any . . . pleading outside the complaint itself, to refute facts specifically

[pleaded] by a plaintiff, or to resolve factual disputes.” Swoboda, 992 F.2d at 287. Thus, for the

Rule 12(b)(6) portion of the analysis, I will not look beyond the Complaint to any evidence

submitted.

    1. Personal Involvement in Plaintiff’s Free Exercise Claim

        First, Defendants point out that “Plaintiff must show that Stickles and Beam were

personally involved in the alleged constitutional violations. Foote v. Spiegel, 118 F.3d 1416, 1423



                                                    17
      Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 18 of 25




(10th Cir. 1997).” [Doc. 112] at 11–12, ¶ 13; see also id. at 14, ¶ 17. I acknowledge that such is a

requirement to survive a motion to dismiss in a § 1983 claim. However, upon review of Plaintiff’s

Complaint, it is clear that he has alleged personal involvement by Beam and Stickles. See

[Doc. 100] at 6–7, 14, ¶¶ 90–93, 15–19, ¶¶ 102–03, 105, 108–10, 112, 114, 117–18, 124–25.

Plaintiff alleges that they denied his request for religious items (a prayer rug, calendar, and clock)

because of a policy over which Beam and Stickles have influence or control.19 See id. at 6–7, 14,

¶¶ 90–93. Plaintiff also alleges that he repeatedly requested a religious meal accommodation for

the month of Ramadan but that Beam and Stickles stated that they could not help. Id. Plaintiff

further alleges that, after years of refusing to help, Stickles personally approached Plaintiff to

advise him that he could now have a meal accommodation during Ramadan. Id. Plaintiff goes on

to allege that after he signed up for the accommodation, he was served only ham and bread and

told that he would be served the same meal for the entire month of Ramadan as part of the

“religious accommodation.”20 Id. at 14, ¶¶ 94–101. It is well known that Muslims do not eat pork.

In his allegations that name Chaplains Beam and Stickles, Plaintiff alleges that both chaplains had

authority or control over their actions that caused the infringement on his constitutional rights. See

id. Because these allegations must be taken as true at this stage of the proceedings, the Motion to

Dismiss fails on this point.




19
    Hopefully, a Martinez Report will shed some light on whether Defendants had any say over such policies.
Regardless, Plaintiff alleges that they participated in the making of such policies, and “a well-pleaded complaint may
proceed even if it strikes a savvy judge that actual proof of those facts is improbable.” Twombly, 550 U.S. at 556.
20
   It is common knowledge that Muslims do not eat pork as part of their religious diet. Defendants’ Motion to Dismiss,
while disputing a lot of facts in the Complaint, does not dispute their knowledge of this dietary restriction. See
[Doc. 112]. Indeed, if Plaintiff had repeatedly talked with the prison chaplains about his request for a religious diet,
as he alleges that he did, then it seems reasonable to infer that Defendants were aware that Plaintiff could not eat pork.
See Swoboda, 992 F.2d at 289 (interpreting pro se pleadings liberally); Iqbal, 556 U.S. at 663 (“Determining whether
a complaint states a plausible claim for relief will . . . be a context-specific task that requires the reviewing court to
draw on its judicial experience and common sense.”). Thus, it is a fair inference, based on the allegations, that at least
Stickles was involved in some fashion with the DACDC’s meal choice for the month of Ramadan, and a Martinez
Report would be helpful to determine the facts in this matter.

                                                           18
     Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 19 of 25




        Next, Defendants argue that “Plaintiff . . . alleges that [Defendants] substantially burdened

his right to freely exercise his sincerely held beliefs. (Complaint at ¶ 138). The factual assertions

made in support of this claim concern the alleged refusal to provide religious items, information[,]

and or diet necessary to practice his religious beliefs. (Id. at ¶ 139).” [Doc. 112] at 12, ¶ 14. In the

very words of this contention, Defendants admit that Plaintiff pleaded facts to support his assertion.

Id. Rather than attack the sufficiency of the alleged facts, as is required to succeed in a

Rule 12(b)(6) motion, Defendants argue that they have no authority to approve or deny certain

requests from inmates for religious items or accommodations. Id. Because this contention disputes

a factual allegation in the Complaint, which must be accepted as true at this stage, it will not be

considered under the Rule 12(b)(6) analysis. Moreover, the Tenth Circuit has already concluded

that Plaintiff has stated a Free Exercise claim, finding that his “Ramadan-meal claim, therefore,

plausibly alleged a constitutional violation.” Khan v. Barela, 808 F. App’x 602, 615–16 (10th Cir.

2020). Thus, Defendants’ attempt to rely on Gallagher v. Shelton to suggest that Plaintiff’s

allegations are insufficient is futile. See [Doc. 112] at 12, ¶ 14.

    2. Plaintiff’s Claims Under the Establishment Clause and Equal Protection Clause

        Defendants argue that “Plaintiff has not shown that Stickles and Beam have: (1) promoted

particular religious views to Plaintiff’s detriment; or (2) selectively enforced any policies based on

religion.” Id. at 13, ¶ 16 (restating standards from Brown v. Gilmore, 258 F.3d 265, 274 (4th Cir.

2001) and United States v. Batchelder, 442 U.S. 114, 125 n.9 (1979)). Defendants broadly contend

that Plaintiff has not alleged the facts necessary to survive the Motion to Dismiss on the

Establishment and Equal Protection claims.

        Plaintiff alleges multiple facts in paragraphs 102–124 of the Complaint to support his

claims, and I will summarize them in the following paragraphs. See [Doc. 100]. Plaintiff alleges



                                                  19
     Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 20 of 25




that Defendants “market[ed]” for Christian volunteers and made no attempt to recruit volunteers

of other religions, such as Islam. Id. at 15, ¶¶ 102–03. Christian inmates were called for Bible

studies at least twice weekly; there was nothing similar for Muslims. Id. at ¶ 104. Defendants only

approved one Muslim volunteer but 45 Christian volunteers. Id. at ¶ 105. Plaintiff was able to meet

with the Muslim volunteer five times over the course of his four years at DACDC; Christian

volunteers were available over 200 times during the same time period. Id. at 16, ¶ 106. During one

of his visits with the Muslim volunteer, Plaintiff was handcuffed to a chair for the meeting; inmates

were never handcuffed for meetings with Christian volunteers. Id. at ¶ 107. Plaintiff alleges that

the employee who cuffed him said the order to do so came “from the top.” Id.

       Plaintiff alleges that Defendants maintained a religious library that only contained

Christian literature. Id. at ¶ 108. Plaintiff had to use familial funds to gain access to a Quran

because Defendants refused to keep non-Christian religious texts in the library, but inmates could

access Christian texts free of charge. Id. at ¶ 109. Christian inmates had multiple opportunities to

watch films at “the Chapel,” but there were no similar opportunities for Muslim inmates. Id.

at 18, ¶ 122.

       Plaintiff further alleges that Christian volunteers were permitted to freely access the

facility, including by entering the housing unit, but the sole Muslim volunteer, after being vetted

by Defendants, was never permitted to enter the housing unit. Id. at 17, ¶ 112. When Christian

volunteers entered the housing unit to preach, which happened over 200 times in Plaintiff’s four

years at DACDC, an employee would mute the television and demand all inmates present pay

attention to the sermon. Id. at ¶ 113. Three times, Defendants Beam and Stickles were specifically

involved in forcing Plaintiff to pay attention to an evangelical sermon. Id. at ¶¶ 113–14. When

Plaintiff complained about these events, he was threatened with sanctions. Id. at ¶ 115. Plaintiff



                                                 20
     Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 21 of 25




alleges that Defendants Beam and Stickles directly, and through public support, forced him to be

evangelized at such sessions. Id. at ¶¶ 116–18. Christian inmates were routinely permitted to hold

nightly prayer circles and completely disregard lock-down orders; Muslim inmates were never

given such privileges. Id. at 18, ¶ 123. Finally, Plaintiff alleges that Defendants Beam and Stickles

provided free religious Christmas cards but offered no religiously neutral options. Id. at ¶ 124.

        Accepting all the pleaded facts, outlined above, as true, Defendants have failed to show

that the Complaint does not “contain[] sufficient factual matter . . . to state a claim to relief that is

plausible on its face,” Iqbal, 556 U.S. at 678. The facts, as pleaded in the Complaint, tend to show

that Defendants Beam and Stickles promoted particular religious views to Plaintiff’s detriment.

See Brown, 258 F.3d at 274. The alleged facts also tend to show that Defendants selectively

enforced policies based on religion. See Batchelder, 442 U.S. at 125.

        Defendants proffer a list of allegations that they contend Plaintiff would need to make in

order to survive a Rule 12(b)(6) motion to dismiss. See [Doc. 112] at 13, ¶ 16. However, the list

merely provides examples of allegations that might support a §1983 claim. For example,

Defendants state, “Plaintiff . . . has admitted that he was allowed to meet with [a Muslim] volunteer

on multiple occasions.” Id. The argument seems to be that Plaintiff could not maintain a § 1983

claim unless he were to allege that he was never permitted to see any Muslim volunteer during his

incarceration. That is incorrect, both logically and legally.

        Furthermore, Defendants contend that Plaintiff’s allegations fail to take into account

several factors that purportedly undermine his argument. See [Doc. 112] at 13, ¶ 16. I will address

each in turn. First, Defendants claim that Plaintiff fails to consider “the overwhelming majority of

religious classes and meetings at DACDC are performed by volunteers,” id.; however, Plaintiff’s

Complaint seems to indicate that he knows this and accounts for it, see [Doc. 100] at 15–16,



                                                   21
      Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 22 of 25




¶¶ 102–07. Second, “all religious books and texts are donated by outside individuals to DACDC,

and DACDC determines whether they should be allowed inside DACDC.” [Doc. 112] at 13, ¶ 16.

However, this statement carries no weight here because it is an additional “fact” asserted by

Defendants, and it contests facts alleged by Plaintiff in the Complaint, see [Doc. 100] at 16,

¶¶ 108–09, which I am obligated to accept as true at this stage, see Iqbal, 556 U.S. at 678. Third,

Defendants assert that Plaintiff fails to consider that “Qurans and other Islamic texts have been

present in the religious library.” [Doc. 112] at 13, ¶ 16. Again, this assertion directly contests a

fact alleged by Plaintiff in the Complaint. [Doc. 100] at 16, ¶¶ 108–09. As such, it is not considered

in the analysis of a Rule 12(b)(6) motion. I must accept as true Plaintiff’s allegation that there was

no Quran or other Islamic text in the library. See id. Finally, Defendants contend that Plaintiff

failed to consider that he “was allowed to receive a Quran from his family,” [Doc. 112] at 13, ¶ 16,

a fact Plaintiff acknowledges, [Doc. 100] at 16, ¶ 109. Here again, Plaintiff need not necessarily

allege that he was not permitted to have a Quran in the facility in order to survive a motion to

dismiss.

        Finally, to the extent that Defendants Beam and Stickles personally conducted Bible studies

with inmates and did not lead discussions for other faith groups, see [Doc. 100] at 16, ¶¶ 110–11,

I agree with Defendants’ characterization of such activities as “ecclesiastical duties which are not

state actions and cannot form the basis for Plaintiff’s causes of action,” [Doc. 112] at 15, ¶ 15.21

However, such conduct by Defendants does not form the basis of any cause of action in the

Complaint. See [Doc. 100].22 Next, I will briefly review Defendants’ arguments that were improper

under the Rule 12(b)(6) analysis.


21
  Paragraph “15” on page 15 is incorrectly numbered in the Motion to Dismiss [Doc. 112].
22
  Plaintiff does not allege that Chaplains Beam or Stickles refused, for example, to allow him to take communion. If
the chaplains had excluded Plaintiff, as a non-Christian, from communion, such would likely fall within their
ecclesiastical authority and not be subject to § 1983 liability.

                                                        22
     Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 23 of 25




             Summary Judgment: Converting Rule 12(b)(6) Motion to Dismiss

        Generally, a court must convert a motion to dismiss into a motion for summary judgment

when matters outside the complaint are relied upon because a motion to dismiss considers only the

conduct alleged in the complaint, whereas a motion for summary judgment considers the evidence

(or lack thereof) upon which the allegations are based. Utah Gospel Mission v. Salt Lake City

Corp., 425 F.3d 1249, 1253–54 (10th Cir. 2005); Bell v. Fur Breeders Agric. Coop., 348

F.3d 1224, 1230 (10th Cir. 2003). “Rule 12(b) provides that if matters outside the complaint are

presented to and not excluded by the court, then the court should treat the motion as one for

summary judgment under Rule 56 and not as a motion to dismiss.” Miller, 948 F.2d at 1565 (citing

Fed. R. Civ. P. 12(b)). A district court’s review of “mere argument contained in a memorandum”

does not require conversion to a summary judgment motion. Ohio v. Peterson, Lowry, Rall, Barber

& Ross, 585 F.2d 454, 457 (10th Cir. 1978). When conversion to a Rule 56 motion is proper, “the

trial court should give the parties notice of the changed status of the motion,” which allows the

parties to present all relevant evidence. Id. Summary judgment under Rule 56 “is warranted only

if ‘there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.’” Yousuf v. Cohlmia, 741 F.3d 31, 37 (10th Cir. 2014) (quoting Fed. R. Civ.

P. 56(a)).

                                            Analysis

        The portions of the Motion to Dismiss that must be converted to a motion for summary

judgment should be denied as premature. Although typically, trial courts must give both parties

notice of such conversions to motions for summary judgment, see Peterson, 585 F.2d at 457, in

this case, such notice is not needed where the motion will be denied as premature. A renewed




                                                23
     Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 24 of 25




motion for summary judgment may be submitted after the issuance of a Martinez Report. See Fed.

R. Civ. P. 56; Martinez, 570 F.2d at 319–20 (affirming the propriety and necessity of such reports).

       In their Motion to Dismiss, Defendants ask the Court to consider evidence outside the four

corners of the Complaint. See [Doc. 112] at 18–66. This evidence includes: affidavits of

Defendants Beam and Stickles, resumes of Defendants Beam and Stickles, and multiple contracts

between Good News Jail and Prison Ministry and Doña Ana County. See id. All of this evidence

could be considered to assess the scope of Defendants’ duties as chaplains at DACDC and perhaps

the amount of influence they may have over DACDC policies. Such factors are relevant to the

merits of Plaintiff’s § 1983 claims. See [Doc. 112] at 12, ¶ 14. However, Plaintiff genuinely

disputes the material facts Defendants offer. See [Doc. 100] at 14, ¶¶ 90–93, 15, ¶¶ 102–03, 17,

¶¶ 113–14. This makes a summary judgment ruling improper. See Yousuf, 741 F.3d at 37. This

Court has not yet had the opportunity to order a Martinez Report to allow for adequate discovery.

See Fed. R. Civ. P. 56. Thus, the motion for summary judgment should be denied as premature.

       Finally, in the Motion to Dismiss, Defendants dispute additional allegations made by

Plaintiff: (1) “[a]ll religious books and texts are donated by outside individuals to DACDC, and

DACDC determines whether they should be allowed inside DACDC”; (2) “Qurans and other

Islamic texts have been present in the religious library”; (3) the alleged Christmas cards were

donated, and secular alternatives were available. [Doc. 112] at 13, ¶ 16, 14, ¶ 17. These facts are

material to the Complaint, and there remains a genuine dispute as to which are true. Thus, summary

judgment is not warranted at this time.

                                           Conclusion

       Defendants have failed to show that the claims against them must be dismissed. Therefore,

I recommend that the presiding judge deny the Motion and allow the claims against Defendants to



                                                24
     Case 2:15-cv-01151-MV-SMV Document 127 Filed 10/08/20 Page 25 of 25




proceed for the following reasons. First, Defendants Beam and Stickles, in their roles as DACDC

chaplains, are state actors for purposes of § 1983 because the state delegated its constitutional

duties regarding freedom of religion to them, and thus the Rule 12(b)(1) portion of the motion

should be denied. See West, 487 U.S. at 55–56; Makin, 183 F.3d at 1209; Ralston, 884 F.3d

at 1065, n.5. Second, Defendants have failed to show that Plaintiff has not stated sufficient facts

to make his claims to relief plausible, and therefore, the Rule 12(b)(6) portion of the motion should

be denied. Iqbal, 556 U.S. at 678. Finally, the portions of the Rule 12(b)(6) motion that warrant

conversion to a Rule 56 motion are premature because Plaintiff has not had the opportunity for

discovery through a Martinez Report. See Fed. R. Civ. P. 56; Martinez, 570 F.2d at 319–20

(affirming the propriety and necessity of such reports).

       IT IS THEREFORE RESPECTFULLY RECOMMENDED that the Motion to Dismiss

[Doc. 112] be DENIED.


 THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN FOURTEEN DAYS OF
 SERVICE of a copy of these Proposed Findings and Recommended Disposition, they may file
 written objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A
 party must file any written objections with the Clerk of the District Court within the
 14-day period if that party wants to have appellate review of the proposed findings and
 recommended disposition. If no objections are filed, no appellate review will be allowed.




                                              _________________________________
                                              STEPHAN M. VIDMAR
                                              United States Magistrate Judge




                                                 25
